 

Case 8:18-mj-OO727-GLF Document 1 Filed 12/11/18 Pag QJ_§ MT@C;COURT_N_D|OFN_Y_

AO 91 (Rev. 01109) Criminal Complaint

 

 

 

 

 

 

 

UNITED STATES DIsTRICT COURT ctr 1 1 2013
for the
- - AT O'CLOCK
NORTHERN Dlsmct mo NEW YORK lohn l'l» Dt)murad. C|erk - Plattsburgh
United States of America )
v. )
) Case NO. 8:18-1\/[]-727 (GLF)
)
Ashish Baldevbhai PATEL )
Defendnnr
CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of December '/`, 2013 in the county of Frank|in in the NORTHERN District of
NEW YORK , the defendant violated 8 U. S. C. § 1326 (a) , an offense described as follows:

The defendant, Ashish Baldevbhai PATEL,, an alien, after having been removed from the United States, entered and
thereafter was found in the United States without having obtained the express consent of the Secretary of the Department
of Homeland Security for reapplication for admission into the United States.

This criminal complaint is based on these facts:

On December 7, 2018, United States Border Patrol (USBP) agents at the l\/lassena Border Patrol Station
witnessed a silver Ford Expedition bearing Connecticut registration enter the Comfort lnn parking lot. This
area, located in Northern New York on the Akwesasne Mohawk lndian Reservation (AMIR), is approximately
two miles from the international boundary with Canada. Agents ran a registration check on the vehicle and
discovered it to be a Hertz rental. From agents experience, rental vehicles operating on the AMIR are utilized
in furtherance of illegal aliens into the United States. The silver F ord Expedition entered the parking lot and
was attempting to find a parking spot. After approximately five minutes, agents noticed no one had entered the
hotel lobby, but two individuals had exited the Expedition and Were smoking cigarettes

Shortly after, the two subjects re-entered the silver Ford Expedition and began to leave the Comfort lnn
parking lot. While at the intersection with the roadway and the hotel lot, they waited for approximately five
additional minutesl At this time, agents noticed four subjects inside the hotel came into the agents view as
they were in the lobby, simultaneously, the Silver Ford Expedition relocated and parked under the canopy of
the hotel. Then, the four subjects inside the hotel lobby were witnessed quickly leaving the lobby and then
entering the Expedition. The agent noticed the subjects were not speaking English when they exited the hotel.

Case 8:18-mj-OO727-GLF Document 1 Filed 12/11/18 Page 2 of 2

The vehicle proceeded out of the Comfort Inn parking lot toward the exit for State Route 37. The exit is a
Westbound exit only, but the vehicle illegally made a left turn and proceeded eastbound on State Route 37, and
quickly turned onto State Route 95 , southbound, leaving the Akwesasne Mohawk Reservation area.

Marked USBP agents eventually caught up With the vehicle, activated their emergency lights, and yielded the
Silver Ford Expedition on State Route 95 in the town of Bombay, NY.

The agent approached the vehicle and identified himself as a United States Border Patrol agent. Agents
roadside were not able to verify any immigration status and all parties Were reluctant to divulge information
Agents then transported all parties, the vehicle, and its contents back to the Massena Border Patrol Station for
further investigation

At the Massena Border Patrol Station, fingerprints of Ashish Baldevbhai PATEL Were taken utilizing the
IDENT/IAFIS system and it Was discovered that PATEL Was a resident of India, and possessed no valid
immigration status in the United States and Was not admitted or paroled into the US. Record checks further
revealed that PATEL was previously ordered removed by an Irnmigration Judge on 12/11/2011 and was
formally removed from the United States on 1/4/2012 in Newark, NJ.

op <7%\

JComplainant’ s signature

Tyler W. Shaver, Border Patrol Agent

 

Printed name and title
Swom to before me and signed in my presence.

Date: December ll, 2018 ®é§-A » \%`

V \Judg€ ’s signaturel
City and state: Plattsburgh, New York Gary L Favro, U.S. Magistrate Judge, N.D.N.Y.

